United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2484
                                    ___________

Capital Promotions, L.L.C.,              *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Don King,                                *
                                         *      [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: January 14, 2009
                                  Filed: January 26, 2009
                                   ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

       Capital Promotions, L.L.C., commenced this diversity action in the United
States District Court for the Southern District of Iowa, alleging that boxing promoter
Don King tortiously interfered with Capital’s exclusive contractual relationship with
boxer Tyeson Fields. King moved to dismiss for lack of personal jurisdiction.
Conceding that King is a Florida resident without assets, agents, property, or physical
presence in Iowa, Capital argued that personal jurisdiction is proper because King
made phone calls to Capital’s officials in Iowa, and because Capital, an Iowa
corporation, bore the brunt of the harm caused by King’s tortious conduct.
       The district court1 granted the motion to dismiss, concluding in a thorough
opinion that King lacked minimum contacts with Iowa sufficient under Iowa law and
the Due Process Clause to subject him to the personal jurisdiction of an Iowa court.
Capital appeals. After careful review of the record, we affirm for the reasons stated
in the district court’s order dated June 6, 2008. See 8th Cir. R. 47B.
                         ______________________________




      1
        The HONORABLE ROBERT W. PRATT, Chief Judge of the United States
District Court for the Southern District of Iowa.

                                         -2-